           Case 3:17-cv-02183-MEM Document 69 Filed 08/21/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                     :
                                                  :
                                  Plaintiff       :   CIVIL ACTION - LAW
                                                  :
            v.                                    :
                                                  :
SUSQUEHANNA COUNTY,                               :   NO. 3:17-CV-2183-MEM
                                                  :
                                 Defendant        :

     BRIEF IN SUPPORT OF MOTION IN LIMINE OF DEFENDANT TO
    PRECLUDE PLAINTIFF’S INTRODUCTION OF EXPERT REPORT OR
                           TESTIMONY

      Defendants, Susquehanna County, through its Attorneys, Kreder Brooks

Hailstone LLP, hereby file the following Brief in Support of Motion in Limine:

      I.         Standard of Review

      A motion in limine is a pretrial motion which requests that the Court

prohibit opposing counsel from referring to or offering evidence on matters

prejudicial to the moving party. Emcore Corp. v. Optium Corp., No. 7–326, 2009

WL 3381809, *1(W.D. Pa. 2009) (quoting Black's Law Dictionary 1013 (6th ed.

1990)). The purpose of such motion is to avoid injecting into trial matters which

are irrelevant, inadmissible, and prejudicial. Id.



                                              1
           Case 3:17-cv-02183-MEM Document 69 Filed 08/21/20 Page 2 of 7




      II.      Argument

      The Plaintiff’s Expert Report and Expert Testimony should be precluded

because it makes biased credibility determinations and provides legal conclusions.

      Federal Rule of Evidence 702 governs the admissibility of expert testimony

and requires that: 1) a proffered witness must be an expert; (2) the expert must

testify about matters requiring scientific, technical or specialized knowledge; and

(3) the expert’s testimony must assist the trier of fact. Pineda v. Ford Motor Co.,

520 F.3d 237, 244 (3d Cir. 2008). The party offering the expert testimony bears

the burden of establishing admissibility by a preponderance of the evidence. See

Padillas v. Stork-Gamco, Inc., 186 F.3d 412, 418 (3d Cir. 1999).

      An expert witness must satisfy each element of the trilogy of restrictions:

qualification, reliability and fit. Schneider ex rel. Estate of Schneider, 320 F.3d

396, 404 (3d Cir. 2003).

      With regard to the “fit” of the testimony, “the expert’s testimony must be

relevant for the purposes of the case and must assist the trier of fact.” Calhoun v.

Yamaha Motor Corp., U.S.A., 350 F.3d 316, 322 (3d Cir. 2003) (quoting

Schneider v. Fried, 320 F.3d 396, 405 (3d Cir. 2003)). Here, the report does

neither.

      The District Court must also ensure that an expert does not testify as to the

                                           2
        Case 3:17-cv-02183-MEM Document 69 Filed 08/21/20 Page 3 of 7




governing law of the case. Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 217

(3d Cir. 2006). Although Federal Rule of Evidence 704 permits an expert witness

to give expert testimony that “embraces an ultimate issue to be decided by the trier

of fact,” an expert witness is prohibited from rendering a legal opinion. United

States v. Leo, 941 F.2d 181, 195–96 (3d Cir.1991). Such testimony is prohibited

because it would usurp the Court's pivotal role in explaining the law to the jury.

First National State Bank v. Reliance Elec. Co., 668 F.2d 725, 731 (3d Cir.1981).

      Plaintiff’s expert, Patricia Staples, provided a report that contains several

improper legal conclusions. See Berckely, 455 F.3d at 218. (A Copy of the Report

is Attached hereto as Exhibit A) In a section titled “Additional Conclusions”,

Staples simply re-states several allegations made by Plaintiff and declares that they

constitute a “violation of Title VII of the Civil Rights Act of 1964.”

      Staples testimony would also confuse the jury as she notes that

Commissioner Arnold has a “limited understanding of basic management

principles” Although this is clearly not a requirement for election to County

Commissioner, it will also confuse the jury as to the proper legal standard. See,

Connearney v. Main Line Hosps., Inc., No. CV 15-02730, 2016 WL 6569292, at

*4 (E.D. Pa. Nov. 4, 2016) (citing Crawford v. George & Lynch, Inc., No. 10-949,

2013 WL 6504361, (D. Del. Dec. 3, 2013).

                                          3
        Case 3:17-cv-02183-MEM Document 69 Filed 08/21/20 Page 4 of 7




      The majority of Staples opinion is simply an recitation of Mr. Stoud’s

allegations from his Complaint and statements from his deposition. Those

statements, provided uncritically by an Expert Witness as fact, would clearly

create an unfair prejudice for the Defendant. F.R.E. 402. Additionally,

presentation of pleadings and testimony in such a manner would confuse the

issues for the jury and mislead them jury regarding their duty to illicit truth. F.R.E.

402. She relies on Mr. Stoud’s deposition testimony uncritically lending a veneer

of truth to those assertions whose determination is the province of the jury.

      In one instance, Staples states a causal opinion about never having before

seen a supervisor have a subordinate conduct a write up on himself, as Stoud has

alleged. However, Allen Hall, in his deposition, never mentions that Plaintiff was

required to write himself up and only refers to the disciplinary action of Stoud’s

subordinate. Positing Stoud’s testimony as the truth, coming from the mouth of an

Expert, would be highly and unfairly prejudicial to the Defendant and again cause

confusion for the jurors. Clearly she based her opinion squarely on the self-serving

statements of the Plaintiff.

      The opinion is also littered with direct questions to the reader. These

questions will only serve to confuse the issues and mislead the jury. She asks at

one point: “The Commissioners in this case seem to be very straitforward [sic] and

                                           4
        Case 3:17-cv-02183-MEM Document 69 Filed 08/21/20 Page 5 of 7




vocal in their opinions, so why would they not conduct a write up if they believed

it was warranted?” Clearly that statement alone in the context of an purported

expert opinion should make this opinion inadmissable as it clearly disparages the

Defendant and leads to unfair prejudice.

      The section of her opinion which refers to the County’s review of county

owned and inactive email accounts, including Plaintiff’s, is especially egregious.

Staples states, without any support in reality, that the review of the email accounts

resulted in actions of a former County employee who allegedly performed a

background check on Plaintiff, on her home computer. This is clearly unfairly

prejudicial to the County. The actions of a third party are being blamed on the

County.

      Finally, Staples uses a confidential, attorney-client privileged letter, which

was sent from the former solicitor to the Commissioners. Plaintiff has previously

agreed the letter was privileged. There is no conceivable way the opinion would

not unfair prejudice when it is based, even in part, on a document protected by

Attorney-client privilege.



      WHEREFORE, the Defendant, Susquehanna County, respectfully request

the Court to issue an Order precluding Plaintiff from providing the Expert

Testimony or Report of Patricia Staples.
       Case 3:17-cv-02183-MEM Document 69 Filed 08/21/20 Page 6 of 7




                              Respectfully submitted,

                              KREDER BROOKS HAILSTONE LLP


220 Penn Avenue, Suite 200
Scranton, PA 18503           By /s/ A. James Hailstone
(570) 346-7922                  A. James Hailstone
                                Attorney I.D. #80055
                                Attorneys for Susquehanna County




                                     6
        Case 3:17-cv-02183-MEM Document 69 Filed 08/21/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

AND NOW, this 21st day of August, 2020, A. James Hailstone, a member of the
firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Motion in
Limine with the Clerk of the United States District Court for the Middle District of
Pennsylvania using the CM/ECF system which sent notification of such filing to
the following Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF


                                      /s/ A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendant




                                         7
